                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                     CR-14-04-GF-BMM
                Plaintiff,
      vs.

DELANO THOMAS KIPP,                                          ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Amended Findings

and Recommendations in this matter on December 13, 2019. (Doc. 60.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on December 12, 2019.

(Doc. 57.) The United States accused Kipp of violating his conditions of

supervised release by 1) by using a controlled substance; 2) by committing another

crime; 4) by failing to follow the instructions of his probation officer; and 5) by

consuming alcohol. (Doc. 55.)
      At the revocation hearing, Kipp admitted to the all of the violations. (Doc.

57.) Judge Johnston found that Kipp’s violations warrant revocation, and

recommended that Kipp be incarcerated for 7 months, with 25 months of

supervised release to follow with credit for the 131 days he has served in state

custody. (Doc. 60 at 4.) Kipp waived his rights to objected to Judge Johnston’s

Findings and Recommendations and to allocute before the undersigned. (Doc. 57.)

      The violations prove serious and warrant revocation of Kipp’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Amended Findings

and Recommendations (Doc. 60) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Delano Thomas Kipp be

incarcerated for a term of 7 months, with 25 months of supervised release to follow

with credit for the 131 days he has served in state custody.

      DATED this 17th day of December, 2019.
